ORDER

PER CURIAM.
Carolyn R. Hollowood (“Hollowood”) appeals from the trial court’s judgment dismissing her petition against St. Luke’s Episcopal-Presbyterian Hospitals, Inc. (“Hospital”), Unity Health System, Inc. (“Unity”), and George Tucker, M.D. (“Doctor”) with prejudice. Hollowood raises three points on appeal. First, Hollowood claims the trial court erred in dismissing Count I of her petition for wrongful discharge because she stated a claim upon which relief could be granted. Second, Hollowood argues the trial court erred in dismissing Count II of her petition for defamation because Doctor, acting as an agent of Hospital and Unity, published a false statement about her that caused her public ridicule and interfered with her ability to obtain employment. Third, Hol-lowood claims the trial court erred in dismissing her petition with prejudice because she claims she requested leave to amend her petition, but was not offered the opportunity to do so.
We have reviewed the briefs of the parties, the legal file, and the transcript on appeal and find the claims of error to be without merit. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. The judgment is affirmed pursuant to Rule 84.16(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.14(b).